Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
2.	Applicant’s arguments filed on 01/19/2022, with respect to the 35 USC § 102 rejection of claims 1-6 are rejected under as allegedly anticipated by Broustis (U.S. Publication 2013/0290696) have been fully considered but are not persuasive.  

3.	Examiner suggest Applicant schedule a telephone interview to promote compact prosecution.

Applicant alleges Broustis fails to disclose or suggest at least: "a mobile communication system including a first core network node [and] a second core network node" and "receive authorization of the direct communication by coordinating the first core network node and the second core network node, wherein the first core network node determines whether the UE is authorized to use the direct communication based on the information," as recited in claim 1. 
Broustis describes establishing secure communications between devices using proximity services in a communication system including users Alice (UE A) and Bob (UE B), and two core network nodes: a Serving Gateway SGW and a Packet Data Network (PDN) Gateway (PGW) (Abstract, [0021], [0022]). 
Broustis describes that that a non-ProSe LTE network, even if UE A and UE B are within each other's transmission range, communication between UE A and UE B travel first from a transmitting UE to an eNB, often up to the PGW, and then back to the same eNB and to the recipient UE ([0022]). In contrast, ProSe user-plane traffic is transmitted directly between UEs which traditionally don't know whether other UEs are authenticated for ProSe communication. Thus, to improve this situation as described by Broustis, each UE can perform authentication and key agreement within its access network which provides the authorized UEs with a common secret key (PK). Thus, the fact that both UEs use the same common key ensures that they are both authenticated by their respective networks ([0030]). After UE A and UE B are thus  
authenticated, the eNB determines whether they are authorized for ProSe communication based on information locally maintained by the eNB ([0046]). 
In other words... during standard LTE communication, UE A and UE B may be authenticated by their respective networks and provided with a PK. Then when ProSe communication is desired, the initiating UE A sends a ProSe request to the eNB ([0043]); and the eNB determines whether UE A and UE B are authenticated and then determines whether UE A and UE B are authorized for Pro Se communication using information that is locally maintained at the eNB ([0046]). 
While the networks may perform a standard LTE authorization of UEs, the authorization of the UEs for ProSe communication is performed by the eNB based on information locally maintained at the eNB. 
Thus, there is no disclosure or suggestion that the SGW or the PGW is involved in any authorization of the ProSe communication. 
For at least these reasons, Applicant respectfully submits that claim 1 is patentable over Broustis and that claim 4 is patentable for at least analogous reasons. Claims 2, 3, 5, and 6 are patentable at least by virtue of their dependencies. Applicant respectfully requests that the rejection of claims 1-6 be reconsidered and withdrawn. Examiner respectfully disagrees.

Applicant’s claim fails to discloses LTE network, SGW or PGW. It would be improper for the Examiner to import language of the Applicant’s specification. Applicant claims that Broustis fails to disclose a mobile communication system including a first core network node [and] a second core network node" and "receive authorization of the direct communication by coordinating the first core network node and the second core network node, wherein the first core network node determines whether the UE is authorized to use the direct communication based on the information. Applicant claims fails to differentiate what a code network node from a user equipment. They are both devices within a network communication system.
Broustis discloses on paragraph 0031 “User verification and monitoring. Use of PK provides the way for the network to verify that the ProSe-capable UE is authorized to make use of the wireless licensed spectrum. However, in order for the network to be able to perform such verification, the UE's UP (user plane or direct) traffic must be reachable by the network. SeProSe includes a mechanism as per which the ProSe-capable UE transmits traffic using a transmission power level and a physical-
Broustis discloses on paragraph 0040 “We consider a scenario in which two subscribers of the same LTE network, namely Alice and Bob (devices 102-A and 102-B, respectively, as shown in FIGS. 1A and 1B), wish to establish a ProSe communication. As in traditional settings, at some point prior to ProSe communication, the cellular network has performed mutual authentication with Alice and Bob individually, and has established separate, unique security credentials (e.g., session keys) with each of them. Subsequently, using ProSe discovery features, Alice discovers that Bob is in her proximity and wishes to establish ProSe communication with him. To establish ProSe communication, Alice's UE sends a request to the Radio Access Network (RAN) indicating that she wants to establish ProSe communication with Bob. Upon verifying that Alice is an authenticated subscriber, Alice's RAN network verifies that Alice is authorized for ProSe services. If both verifications are successful, the RAN network further verifies that Bob is an authenticated user authorized for ProSe communication. If that is the case, RAN derives session key PK using Alice's security context.” Broustis clearly states receiving some form of authorization of direction communication communicating with a first network core node.
Broustis discloses on paragraph 0056 “ENB1 determines (step 220) whether Alice is authenticated and authorized to use ProSe, as described above. If the verification is successful, eNB1 generates PK (step 222) as described above.”  “Subsequently, in step 224, eNB1 (104-1) sends PK to eNB2 (104-2) over the X2 interface, along with the identity of Alice and Bob. Once eNB2 receives this (paragraph 0057). ENB2, in step 230, securely sends PK (which was derived and sent by eNB1) to Bob using a valid security context derived from successful authentication (paragraph 0058). Therefore, the reception that the both Bob and Alice in relation to ENB1/ENB2 are authenticated and authorized of direction communication by coordinating with each other is well within the scope and teaching of Broustis. For the reasons above, the rejection is maintained.

Double Patenting
4.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp. 
Claims 1-6 are provisionally rejected on the ground of non-statutory double
patenting as being unpatentable over claims 1-13 of co-assigned Patented Application
no. 10,212,597. Although the claims at issue are not identical, they are not patentably
distinct from each other because both the co-assigned Application claim 7 and co-
assigned Patented Application claim 1 are almost the same in scope.

Instant App. No. ‘919 Claim 1 and associated Claims
Patent No. ‘597 Claim 1 and associated Claims 2-13
Claim 1. A User Equipment (UE) in a mobile communication system including a first core network node, a second core network node, and another UE, the UE comprising: at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that, when executed by the at least one processor, cause the at least one processor to: send, to the first core network node, a request message including information about direct communication between the UE and the another UE over an interface PC5, receive authorization of the direct communication by coordinating the first core network node and the second core network node, wherein  the first core network node determines whether the UE is authorized to use the direct communication based on the information, 



The instant application and patented claims are directed towards a method and

a secure process.
One of ordinary skill in the art would understand from the teachings found in
Patented App ‘597 would not be significantly different from those found in the
Instant application relates to a method and system for a mobile communication
system supporting Proximity Services (ProSe) communicating with different PC
interfaces. This is a provisional nonstatutory double patenting rejection because the
patentably indistinct claims have not in fact been patented.
Therefore, it would have been obvious to one of ordinary skill in the art to modify
instant Application claims 1-6 with the additional limitation of so to obtain Patented App
‘597 claims 1-13 as claimed.
Allowance of application claim 1 would result in an unjustified time-wise
extension of the monopoly granted for the invention defined by co-pending
Application claim 1. Therefore, the provisional obviousness-type double patenting is
appropriate because the conflicting claims have not in fact been patented. Application
claim 1 corresponds to co-pending application claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.




5.	Claims 1-6 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by U.S. Publication 2013/0290696 hereinafter Broustis.

As per claim 1, Broustis discloses:
A UE (User Equipment) in a mobile communication system including a first network node, and another UE (para 0022 “In a traditional LTE setting, packets for Alice (device 102-A) and packets for Bob (device 102-B) would be exchanged via the LTE core network (CN) 105, i.e., traverse the Serving Gateway (SGW) 106 and the Packet Data Network (PDN) Gateway (PGW) 108, as shown in FIG. 1A. Note that while Alice (device 102-A) and Bob (device 102-b) are within each other's transmission range, Alice's packets travel via eNB 104 (typically up to PGW 108) and from there they return back to the same eNB 104 and are delivered to Bob.”), the UE comprising:
at least one processor; and at least one memory coupled to the at least one processor, the at least one memory storing instructions that, when executed by the at least one processor (Fig, 2a-b, and 3, Para 0079 “Nonetheless, FIG. 4 generally illustrates an exemplary architecture for each device communicating over the communication medium. As shown, computing device A 410 comprises I/O devices 412, processor 414, and memory 416. Computing device B 420 comprises I/O devices 422, processor 424, and memory 426. Network element 430 comprises I/O devices 432, processor 434, and Para 0080 “It should be understood that the term "processor" as used herein is intended to include one or more processing devices, including a central processing unit (CPU) or other processing circuitry, including but not limited to one or more signal processors, one or more integrated circuits, and the like. Also, the term "memory" as used herein is intended to include memory associated with a processor or CPU, such as RAM, ROM, a fixed memory device (e.g., hard drive), or a removable memory device (e.g., diskette or CDROM). In addition, the term "I/O devices" as used herein is intended to include one or more input devices (e.g., Keyboard, mouse) for inputting data to the processing unit, as well as one or more output devices (e.g., CRT display) for providing results associated with the processing unit. The I/O devices also represent transceivers (wireless and/or wired) that enable communications between the devices shown.”),
cause the at least one processor to:
send, to the first core network node, a request message including information about direct communication between the UE and the another UE over an interface PC5 (para 0043 “With SeProSe (secure ProSe), once Alice and Bob receive an advertisement that they are within the range of each other (depicted as steps 214 and 216 in FIG. 2A), Alice determines whether she would like to initiate ProSe communication with Bob. If this is the case, Alice (device 102-A) sends a ProSe request (in step 218 in FIG. 2A) to the eNB 104 indicating that she wishes to initiate the ProSe communication with Bob (device 102-B). The attached eNB verifies (in step 220 in FIG. 2A) that both Alice and Bob are Para 0066 “More specifically, as shown in FIG. 3, Alice (device 102-A) and Bob (device 102-B) do not exchange channel (and other control) information directly, but through the network infrastructure. In other words, in order for Bob to inform Alice about his observed link properties, he does not use the ProSe communication. Instead, Bob sends this information (302 in FIG. 3) to his attached eNB (104), which further relays the information to Alice (either directly when Alice is attached to the same eNB (304 in FIG. 3), or via Alice's eNB over the X2 interface).” Fig. 4, element 312, para 0075 “As an example, there may be ProSe applications that do not require fast communications between UEs, such as text messaging and low-rate voice applications..”),
receive authorization of the direct communication by coordinating the first core network node and the second core network node (para 0031, 0040, 0056 and 0057), 
wherein the first core network node determines whether the UE is authorized to use the direct communication based on information (para 0043 “With SeProSe (secure ProSe), once Alice and Bob receive an advertisement that they are within the range of each other (depicted as steps 214 and 216 in FIG. 2A), Alice determines whether she would like to initiate ProSe communication with Bob. If this is the case, Alice (device 102-A) sends a ProSe request (in step 218 in FIG. 2A) to the eNB 104 indicating that she wishes to initiate the ProSe communication with Bob (device 102-B). The attached eNB verifies (in step 220 in FIG. 2A) that both Alice and Bob are authenticated and Para 0066 “More specifically, as shown in FIG. 3, Alice (device 102-A) and Bob (device 102-B) do not exchange channel (and other control) information directly, but through the network infrastructure. In other words, in order for Bob to inform Alice about his observed link properties, he does not use the ProSe communication. Instead, Bob sends this information (302 in FIG. 3) to his attached eNB (104), which further relays the information to Alice (either directly when Alice is attached to the same eNB (304 in FIG. 3), or via Alice's eNB over the X2 interface).” Fig. 4, element 312, para 0075 “As an example, there may be ProSe applications that do not require fast communications between UEs, such as text messaging and low-rate voice applications.”),
derive a session key from a root key shared between the UE and the
another UE, and perform the direct communication between the UE and the another UE over the interface PC5 with confidentiality protection and integrity protection based on the session key (para 0047 “If the verification is successful, eNB 104 generates PK (in step 222 in FIG. 2A) as defined above. K.sub.Alice in the computation of PK may be: (i) any of the other keys maintained by eNB (e.g., K.sub.eNB, K.sub.RRCenc, K.sub.RRCint, K.sub.UPenc, K.sub.UPint); (ii) a combination of two or more keys; (iii) a randomly derived value; or (iv) ProSe key (K.sub.ProSe) derived and delivered by the MME to eNB upon successful authentication of ProSe authorized UE. Subsequently, the eNB 104 sends PK to Alice and Bob (in steps 226 and 228, respectively, in FIG. 2A). To ensure secure RRC communication between eNB-Alice and eNB-Bob, the 

As per claim 2, Broustis discloses:
The UE according to claim 1, wherein the first network node communicates with the second core network node for the authorization (para 0047 and 0048).

As per claim 3, Broustis discloses:
The UE according to claim 1, wherein the root key is identified by an identifier for the root key (para 0047, 0048 and 0052).

As per claim 4, the implementation of the UE of claim 1 will execute the method claim 4. The claim is analyzed with respect to claim 1. 

As per claim 5, the claim is analyzed with respect to claim 2.

As per claim 6, the claim is analyzed with respect to claim 3.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GARY S GRACIA whose telephone number is (571)270-5192. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GARY S GRACIA/Primary Examiner, Art Unit 2491